 

Exhibit 10.1

 

AMENDMENT
to
EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of July
21, 2014, by and between Hancock Fabrics, Inc., a Delaware corporation (the
“Company”), and Steven R. Morgan (the “Executive”).

 

WHEREAS, the Executive is currently employed by the Company as its President and
Chief Executive Officer pursuant to that certain Employment Agreement, dated as
of November 7, 2011 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive desire to amend the Agreement to, among
other things, extend the term of the Agreement and provide for the grant of a
new equity award to the Executive, as provided herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.            Section 2 of the Agreement is hereby amended and restated to read
in its entirety as follows:

 

“2.     Term.    The term of Executive’s employment pursuant to this Agreement
commenced on October 17, 2011 (the “Commencement Date”) and, unless terminated
as set forth in Section 9, shall continue through October 17, 2018 (the “Initial
Term”). Following the Initial Term, this Agreement shall be extended
automatically for successive one (1) year periods (the Initial Term and any
extensions being collectively referred to as the “Employment Term”).
Notwithstanding the foregoing, Executive shall at all times be considered an “at
will” employee (subject to the obligations set forth in this Agreement). Either
party may terminate this Agreement as of the end of the then-current period by
giving written notice at least sixty (60) days prior to the end of that period.
Notwithstanding any termination of this Agreement or Executive’s employment,
Sections 9 and 10 shall remain in effect until all obligations and benefits that
accrued prior to termination are satisfied.”

 

2.            Section 4(e) of the Agreement is hereby amended and restated to
read in its entirety as follows:

 

 

“(e)

participation in a long-term incentive plan to be established by the Company,
such plan to be adopted as soon as reasonably practicable and in all events not
later than December 31, 2014 and to include such performance criteria and other
terms and conditions as mutually agreed to by Executive and the Compensation
Committee.”

 

3.            Section 5 of the Agreement is hereby renumbered Section 5(a), and
a new Section 5(b) is hereby added to the Agreement to read in its entirety as
follows:

 

 
 

--------------------------------------------------------------------------------

 

 

 

“(b)

2014 Equity Incentive Grant.    Executive shall be granted 320,000 shares of
restricted common stock, par value $0.01 per share, of the Company (the “2014
Restricted Stock Grant”), pursuant to the Stock Plan. The 2014 Restricted Stock
Grant shall vest in four (4) equal installments, vesting on each of October 17,
2015, October 17, 2016, October 17, 2017 and October 17, 2018, subject to
Executive’s continued employment with the Company through the applicable vesting
date. Notwithstanding the foregoing, the 2014 Restricted Stock Grant shall
become immediately vested upon a Change in Control Event (defined herein). The
specific terms and conditions of the 2014 Restricted Stock Grant shall be
subject to the terms of the Stock Plan, and shall be evidenced by an award
agreement between Executive and the Company.”

 

4.            Section 10(a)(ii) of the Agreement is hereby amended and restated
to read in its entirety as follows:

 

 

“(ii)

the Company shall pay Executive an amount equal to the sum of (x) three (3)
times Executive’s Annual Base Salary in effect immediately prior to the Date of
Termination (disregarding any reduction in Annual Base Salary to which Executive
did not expressly consent in writing), and (y) three (3) times the average of
the Annual Bonus paid or payable to Executive for the two (2) years ended
immediately prior to the Date of Termination, annualized if prorated for any
partial year (if the Annual Bonus was prorated) (such sum, the “Severance
Amount”), as follows: (A) commencing within the period starting sixty (60) days
following the Date of Termination and ending on February 28 of the year
following the year in which the Date of Termination occurs, the Company shall
pay in equal monthly installments 1/36th of the Severance Amount each month in
such period, and (B) in a lump-sum payment on or before March 15 following the
end of such period, the remaining unpaid balance of the Severance Amount;”

 

5.            Clause (A) of Section 10(a)(iv) of the Agreement and the second
sentence of Section 10(c) of the Agreement are each hereby amended to include
the 2014 Restricted Stock Grant.

 

6.            The first sentence of Section 11(a) of the Agreement is hereby
amended to change the references to “two and one-half (2.5) times” in each of
clauses (i) and (ii) of such sentence to “four (4) times.”

 

7.            Except as expressly modified herein, the Agreement shall remain in
full force and effect in accordance with its original terms.

 

8.            Capitalized terms that are not defined herein shall have the
meanings ascribed to them in the Agreement.

 

9.            This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Remainder of page intentionally left blank]

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered on the day and year first above written.

 

 

HANCOCK FABRICS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sam Cortez

 

 

 

Sam Cortez

 

    Chairman Compensation Committee             EXECUTIVE  

 

 

 

 

  /s/ Steven R. Morgan     Steven R. Morgan          

 

 

 

3